Case 1:15-cv-00870-VM Document 102 Filed 06/02/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PEERLESS NETWORK, INC., et al.» =
Plaintiffs, 15 Civ. 870 (VM)
- against - ORDER
AT&T CORP.,
Defendant.
---- X

VICTOR MARRERO, United States District Judge.

By letter dated June 1, 2020, plaintiffs in the above
captioned action request a pre-motion conference and leave
to file a motion to enforce the parties’ July 27, 2018
settlement agreement. (See Dkt. Nos. 100, 101.) Defendant
AT&T Corp. is hereby ordered to respond to plaintiffs’
letter by letter not to exceed three pages within three

days of the entry of this Order.

SO ORDERED.

Dated: New York, New York
O02 June 2020

~ Victor Marrero
Us Si Ded

   

Zz
